DETAILED ACTION
This is a first action on the merits, in response to the claims received 9/17/2020. Claims 1-17 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 9/17/2020 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlstrom, (USPATNO.10,011,352)
 	As for claim 1, Dahlstrom discloses and shows an unmanned aerial vehicle, the vehicle comprising:  a power storage module; an air-gas altitude control system (ACS) comprising an altitude controller (ref’s command and control system); a transceiver configured to communicate data (via ref’s wireless connectivity), by a wireless communication link, between the unmanned aerial vehicle and a computing device located remotely from the unmanned aerial vehicle; and a power plant configured to control distribution of power to a flight equipment and other equipment in response to a power command, wherein the transceiver is configured to receive, by way of the wireless communication link, a command from the computing device, wherein the ACS (via ref’s controlling altitude)  (col.5, line 54-col.6, line13 & col.15, line 60-col.16).
 	As for claim 3, Dahlstrom discloses and shows power command comprises a low-power mode command configured to cause the unmanned aerial vehicle to enter the low-power mode (via component control)
 	As for claim 4, Dahlstrom discloses and shows causing the unmanned aerial vehicle to enter the low-power mode comprises switching, by the power plant, all components of the other equipment to a power-saving state
  	As for claim 5, Dahlstrom discloses and shows the power command comprises a power-saving command directed at one or more particular components of the unmanned aerial vehicle, the power-saving command configured to cause the power plant to switch the one or more particular components to a power-saving state (via component control)
 	As for claim 6, Dahlstrom discloses and shows the power plant is further configured to switch on the flight equipment and the other equipment in the absence of a low-power mode command and a power-saving command
 	As for claim 7, Dahlstrom discloses and shows the flight equipment comprises one, or a combination, of the ACS, the power plant, communications equipment, the power storage module, a power generation module, and a heater
 	As for claim 8, Dahlstrom discloses and shows method for managing power of an unmanned aerial vehicle, the method comprising: receiving, by a transceiver, a command from a computing device; determining whether the command comprises a descend command (via ref’s controlling altitude)  ; determining whether the command (via ref’s wireless connectivity) the power command to a power plant configured to control distribution of power to a flight equipment and other equipment in response to a power command, wherein the power command comprises a normal operating mode command or one or both of a low-power mode command configured to cause the unmanned aerial vehicle to enter the low- power mode and a power-saving command directed at one or more particular components of the flight equipment and the other equipment (ref’s command and control system) (col.5, line 54-col.6, line13 & col.15, line 60-col.16).
 	As for claim 9, Dahlstrom discloses determining the command comprises a descend command, causing an air-gas altitude control system (ACS) to initiate descent (via ref’s command and control system)
 	As for claim 10, Dahlstrom discloses switching off, by the power plant, the other equipment
 	As for claim 11, Dahlstrom discloses comprising, in response to determining the command comprises the low-power mode command, causing the unmanned aerial vehicle to enter a low- power mode
 	As for claim 12, Dahlstrom discloses the low-power mode comprises switching, by the power plant, all components of the other equipment to a power-saving state
	As for claim 13, Dahlstrom discloses determining the command comprises the power-saving command directed at one or more particular components of the flight equipment and the other equipment, causing the power plant to switch the one or more particular components to a power-saving state
As for claim 14, Dahlstrom discloses determining the command comprises the normal operating mode command, causing the power plant to switch on and provide power to all components of the flight equipment and the other equipment
	As for claim 15, Dahlstrom discloses computing device is located remotely from the unmanned aerial vehicle
 	As for claim 16, Dahlstrom discloses computing device is configured to generate the command based on an expected amount of power needed to provide power to at least one component of the unmanned aerial vehicle for a predetermined amount of time and one or both of a state of charge of a power storage module onboard the unmanned aerial vehicle or a rate of power consumption of the at least one component.	
 	As for claim 17, Dahlstrom discloses and shows a non-transitory computer-readable storage medium storing instructions which, when executed by a processor, cause a computing device to implement a method for managing power of an unmanned aerial vehicle, the method comprising: receiving, by a transceiver, a command from a computing device; determining whether the command comprises a descend command (via ref’s controlling altitude); determining whether the command comprises a power command; and communicating (via ref’s wireless connectivity) the power command to a power plant configured to control distribution of power to a flight equipment and other equipment in response to a power command, wherein the power command comprises one or both of a low-power mode command configured to cause the unmanned aerial vehicle to enter the low-power mode and a power-saving command directed at one or more particular components of the flight equipment and the other (ref’s command and control system) (col.5, line 54-col.6, line13 & col.15, line 60-col.16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlstorm.
 	As for claim 2, Dahlstrom discloses the claimed invention except for a transceiver is configured to communicate data by a satellite communication link. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a transceiver is configured to communicate data by a satellite communication link since it would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859